Citation Nr: 0906101	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2005 and April 2006 rating decisions by which 
the RO granted service connection and assigned a 50 percent 
initial evaluation for PTSD and denied entitlement to TDIU.  
Regarding the former, the Veteran is contesting the initial 
disability evaluation assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran was scheduled to testify at a hearing before the 
undersigned at the RO in September 2007.  He failed to 
appear.  

In a January 2008 written statement, the Veteran indicated 
that he did not report for his hearing because he was 
incarcerated.  He asked that his hearing be rescheduled.

In February 2009, the undersigned granted the Veteran's 
motion for a new hearing finding that good cause for failing 
to appear for the hearing had been shown.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

Schedule a hearing before a traveling 
Veterans Law Judge at the RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

